DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 10 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


Double Patenting
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-2, 4-9, 11-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 2019/0116427).

(para. [0039]-[0040] the capacitive transducer 1 which is a capacitive MEMS device), comprising:
a MEMS acoustic transducer (FIG. 1 the capacitive transducer 1); and
a backplate structure (FIG. 1 the backplate 3) of the MEMS acoustic transducer (para. [0040] the backplate 3 of the capacitive transducer 1) that is supported by a portion of
the MEMS acoustic transducer (FIG. 1 the capacitive transducer 1) around an edge at a perimeter of the backplate structure (FIG. 1 illustrates the backplate 3 supported by the capacitive transducer 1 at a perimeter of the backplate 3), wherein the backplate structure (FIG. 1 backplate 3) comprises a pattern of backplate holes (para. [0041] the backplate 3 includes a plurality of through-holes 33) comprising a first region of edge pattern holes (para. [0048] the peripheral region 35C including through-holes 33) located proximate the edge of the backplate structure (para. [0041]-[0042] & [0048] the through-holes 33 of the peripheral region 35C are the closest through-holes 33 to the edge of the backplate body 31) and a second region (para. [0048] the peripheral regions 35A, 35B) comprising transition holes (para. [0041]-[0042], [0048] & [0052] the peripheral regions 35A, 35B include through-holes 33 that are larger than the through-holes 33 of the peripheral region 35C), wherein the pattern of backplate holes (para. [0041] the pattern through-holes 33) is adapted to reduce concentrated stress in the second region (para. [0013] & [0071] bending stress of the backplate 3 is reduced (thus the stress in the peripheral regions 35A, 35B are also reduced) with the through-holes 33 included in the peripheral regions 35A to 35C shaped as ellipses), wherein at least a set of the edge pattern holes (para. [0048] the through-holes 33 included in the peripheral region 35C) are configured with a ratio of a length to a width of greater than one (para. [0053] & [0071] the through-holes 33 included in the peripheral region 35C are ellipses thus there ratio of length to width is greater than one), wherein the length is defined in a first direction that is substantially parallel to a radial direction emanating from a nominal center of the backplate structure (para. [0071] given that the through-holes 33 included in the peripheral region 35C are oriented towards the center region 34, the length of the elliptic through-holes 33 is measured by the longer edge of the through-hole), and wherein the width is defined in a second direction that is substantially parallel to the perimeter of the backplate structure (para. [0071] given that the through-holes 33 included in the peripheral region 35C are oriented towards the center region 34, the width of the elliptic through-holes 33 is measured by the shorter edge of the through-hole 33).

Regarding claim 2, Inoue teaches the MEMS device of claim 1. 
Inoue further teaches wherein the edge pattern holes locate the transition holes to the second region (para. [0048] the peripheral regions 35A, 35B) having lower concentrated stress than in the first region (para. [0048] the peripheral region 35C) near the edge (para. [0055] stress is concentrated in the outermost through-holes of the peripheral region 35C).

Regarding claim 4, Inoue teaches the MEMS device of claim 1. 
Inoue further teaches wherein the at least the set of edge pattern holes (para. [0041] the through-holes 33) are configured with a profile resembling an ellipse (para. [0053] & [0071] the through-holes 33 are shaped as an ellipse).

Regarding claim 5, Inoue teaches the MEMS device of claim 1. 
(para. [0041] the through-holes 33) are configured in a radial arrangement (para. [0048] the through-holes 33 included in the peripheral regions 35A-35C surround the center region 34).

Regarding claim 6, Inoue teaches the MEMS device of claim 1. 
Inoue further teaches wherein the transition holes (para. [0041]-[0042] & [0048] the through-holes 33 included in the peripheral regions 35A, 35B) are located between the edge pattern holes (para. [0041]-[0042] & [0048] the through-holes 33 included in the peripheral region 35C) and the nominal center of the backplate structure (para. [0041]-[0042] & [0048] the through-holes 33 included in the peripheral regions 35A, 35B are located between the through-holes 33 included in the center region 34 and the through-holes 33 included in the peripheral region 35C).

Claims 7-9 and 11-14 are rejected for similar reasons as claims 1-2 and 4-6 since the MEMS device taught by Inoue includes the structure of claims 7-9 and 11-14.

Regarding claim 15, Inoue teaches a microelectromechanical systems (MEMS) device (para. [0039]-[0040] the capacitive transducer 1 which is a capacitive MEMS device), comprising: 
a membrane structure (FIG. 1 the backplate 3) of the MEMS device (FIG. 1 the backplate 3 of the capacitive transducer 1) comprising an edge of the membrane structure (para. [0048] the backplate 3 includes a peripheral region 35C which is located on the outer edge of the backplate 3); 
(FIG. 1 the substrate 2) adjacent to and in contact with the edge of the membrane structure (FIG. 1 illustrates the substrate 2 adjacent to and in contact with the edge of the backplate 3); and 
a pattern of holes near the edge of the membrane structure (para. [0041]-[0042] & [0048] the pattern of through-holes 33 of the peripheral region 35C) comprising edge pattern holes (para. [0041]-[0042] & [0048] the through-holes 33 of the peripheral region 35C) that are configured with a ratio of a length to a width of greater than one (para. [0053] & [0071] the through-holes 33 included in the peripheral region 35C are ellipses thus there ratio of length to width is greater than one), wherein the length is defined in a first direction that is substantially parallel to a radial direction emanating from a nominal center of the membrane structure (para. [0071] given that the through-holes 33 included in the peripheral region 35C are oriented towards the center region 34, the length of the elliptic through-holes 33 is measured by the longer edge of the through-hole), and wherein the width is defined in a second direction that is substantially parallel to the perimeter of the membrane structure (para. [0071] given that the through-holes 33 included in the peripheral region 35C are oriented towards the center region 34, the width of the elliptic through-holes 33 is measured by the shorter edge of the through-hole 33).

Claims 16-17 and 19-20 are rejected for similar reasons as claims 1-2 and 4-6 since the since the MEMS device taught by Inoue includes the structure of claims 16-17 and 19-20.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dehe (US 2013/0223023) teaches a MEMS device (para. [0040] MEMS device 100) comprising a backplate with oval holes (para. [0029]-[0030]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653